Citation Nr: 1142445	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disability other than PTSD. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a disability of both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action in which the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina denied service connection for PTSD, a psychiatric disability other than PTSD, sleep apnea, and a disability of both lower extremities. 

In June 2008, the Veteran testified before the undersigned Veterans Law Judge at the Board in Washington, D.C.  A copy of the transcript of that hearing has been associated with the Veteran's claims folder and has been reviewed.

In a July 2009 decision, the Board remanded these issues for additional development.

The issue of entitlement to service connection for a disability of both lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have developed PTSD as a result of a stressor event verified by credible supporting evidence as having occurred in service.

2.  The Veteran has a diagnosis of depression, which was not diagnosed during service or for many years thereafter, and is not otherwise related to his period of military service. 

3.  The Veteran does not have a current sleep apnea disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

2.  The criteria for service connection for a psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

3.  A sleep apnea disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a March 2007 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2007 letter, and opportunity for the Veteran to respond, the July 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's March 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and his June 2008 hearing testimony.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed sleep apnea disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed sleep apnea disability.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





I.  Service connection for an acquired psychiatric disorder, to include PTSD.

Factual Background

The Veteran's November 1974 entrance examination was negative for diagnoses or complaints regarding a psychiatric disability.

A January 1975 and January 1976 service treatment record noted that the Veteran presented with complaints of extreme depression and tension.

Multiple service treatment records reflect that the Veteran was treated for alcohol abuse.  The Veteran was admitted in August 1981 to rehabilitation.  A September 1981 discharge report diagnosed the Veteran with habitual excessive drinking.

A January 2000 VA treatment note demonstrated a diagnosis of dysthmic disorder while a January 2001 treatment note indicated that the Veteran had a history of depression.

An October 2004 PTSD screen was negative.

A November 2004 treatment report diagnosed the Veteran with depression.

An October 2005 treatment note demonstrated a diagnosis of major depression with psychotic features.

A February 2006 PTSD screen was positive.

A December 2006 PTSD screen was negative.

The Veteran underwent a VA examination in March 2007.  The Veteran described himself as a Vietnam era veteran but acknowledged that he was involved in no active combat.  It was noted that the Veteran was seen on two occasions during service for mental health evaluations.  The Veteran noted that he had experienced similar symptoms two years before these evaluations when he got into an argument with his grandfather after getting kicked out of high school.  He was also seen in service for alcohol abuse where it was noted that he had dependent personality disorder.  The examiner also noted that the Veteran had PTSD screenings in October 2004 and December 2006 which were negative.  It was noted that the majority of the Veteran's treatment indicates intermittent treatment for alcohol and drug problems.  

The Veteran denied any history of any psychiatric problems or counseling prior to the military initially.  However, there was some indication that he had problems prior to entering the military as he reported having depressive problems and tension after having a fight with his girlfriend in high school.

On examination, the examiner noted that the Veteran had previously made claims for PTSD, but he denied a traumatic stressor.  He did report some symptoms that were associated with PTSD but the way he reported them was not as generally as reported by an individual who was truly experiencing PTSD.  The Axis I diagnosis was alcohol dependence in remission, cocaine dependence in remission, depressive disorder not otherwise specified (NOS) and rule out dementia secondary to alcohol dependency.  An Axis II diagnosis of dependent personality disorder by history was also given.  The examiner determined that if there was a diagnosis of dementia, it would be as least as likely as not secondary to his substance dependence.  He also had self reports of depression but did not report symptoms consistent with major depressive disorder and was very vague regarding this.  He had a history of dependent personality disorder by history.

As to the depression and tension reported during active duty, the examiner noted that it appeared to be related to stressors that were occurring at the time and that the Veteran equated it to similar feelings that he had after being expelled from high school.  This indicated that these were preexisting and not likely an Axis I psychiatric illness, but rather his reactions to stressors within his environment.  There was no history of consistent psychiatric treatment until March 2006.  It was not likely to be service connected due to the long period of time between active service and approximately 30 years between his active duty military service and his consistent treatment for depression.  While the Veteran applied for service connection for PTSD due to hand grenade training, this was not mentioned during this examination and this was not the type of traumatic stressor associated with PTSD.  The examiner concluded that the Veteran did not have a chronic psychiatric disability that had its onset in military service or was related to his complaints of depression and tension in service.

A.  Entitlement to Service Connection for PTSD.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

The Veteran claims that he has PTSD as a result of his service.  Specifically, he claims that he developed PTSD after a grenade detonated close to his proximity during training.

The Board notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  While a February 2006 PTSD screen was positive, October 2004 and December 2006 PTSD screens were negative.  Additionally the March 2007 VA examiner did not diagnose the Veteran with PTSD and no subsequent treatment demonstrates a diagnosis of PTSD.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the March 2007 VA examiner's opinions, than to the February 2006 positive PTSD screen.  The VA examiner had the opportunity to review the claims file and to conduct a personal examination of the Veteran.  In addition, the examiner provided an in-depth analysis of the Veteran's mental status; specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met. 

The Board notes that regardless of whether there is a confirmed current diagnosis of PTSD, the Veteran's claim must still fail as there is no verified or verifiable stressor to support the claim.

As noted above, the Veteran claims that he developed PTSD after a grenade detonated close to him during training.  

The RO attempted to verify the stressor identified by the Veteran by obtaining the Veteran's service treatment and service personnel records.  In January 2007 memorandum, the RO also determined that the information required to corroborate stressful events in service was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) as the Veteran only submitted his statement that his PTSD was due to hand grenade training.

Additionally, the March 2007 VA examiner noted that the Veteran's claimed stressor was not the type of traumatic stressor associated with PTSD.

In light of the foregoing evidence, the Board must conclude that there is no verified or verifiable stressor to support the claim.  

The Board notes the Veteran's assertions regarding his PTSD and claimed stressors.  However, as noted above, this claimed stressor has not been verified and was not related to the Veteran's fear of hostile military or terrorist activity.  Therefore, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v.  Brown, 9 Vet. App. 163, 166 (1996).  

The Board finds that the preponderance of the evidence is against the claim.  Accordingly, entitlement to service connection for PTSD is not warranted. 

B.  Entitlement to service connection for a psychiatric disability other than PTSD.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder, such as depression and major depressive disorder, had its onset in service.  

As there is a current diagnosis of depressive disorder NOS, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that in service treatment in January 1975 and January 1976 noted that the Veteran had complaints of extreme depression and tension.  However, the March 2007 VA examiner noted that while the Veteran denied any history of any psychiatric problems or counseling prior to the military initially there was some indication that he had problems prior to entering the military.  The examiner noted that the in service complaints of depression and tension appeared to be related to stressors that were occurring at the time and that the Veteran equated it to similar feelings that he had after being expelled from high school.  This indicated that these were preexisting and not likely an Axis I psychiatric illness, but rather his reactions to stressors within his environment.

As noted above, a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002).

However, the examiner noted that the Veteran's stressors preexisted service, rather than there being a pre-existing disease or injury.  The examiner specifically noted that the symptoms that pre-existed service were not an Axis I diagnosis.  Accordingly, there is no clear and unmistakable evidence that a the Veteran had a psychiatric disability that pre-existed his service.

The Board also notes that there is evidence that there is a diagnosis of dependent personality disorder by history, which possibly could have pre-existed service.  However, dependent personality disorder by history is not a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  

Thus, the presumption of soundness is not rebutted.  The claim therefore, becomes one for service connection.  Wagner.

The Board notes that while there were in-service complaints of depression and tension, there are no clinical findings or diagnoses of depression or any psychiatric disability during service or for several years thereafter.  

The first documented medical evidence of a psychiatric disorder is in the January 2000 VA treatment record-over 17 years after military service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current psychiatric disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the psychiatric disabilities weighs against the claim.  As indicated above, the March 2007 VA examiner stated that the Veteran did not have a chronic psychiatric disability that had its onset in military service or was related to his complaints of depression and tension in service.  The examiner again noted that the Veteran's psychiatric disability was not likely to be service connected due to the long period of time between his active duty military service and his consistent treatment for depression.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran or his representative have not presented or identified any such existing medical evidence or opinion.  

In sum, there is no medical evidence or opinion even suggesting a relationship between major depression (or any other psychiatric disorder) and military service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, there is no evidence that psychosis was manifested in the first post service year (so as to trigger application of presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  


II.  Entitlement to service connection for sleep apnea.

Regarding the Veteran's claim for a sleep apnea disability, the Veteran has not been shown to have a current sleep apnea disability.  

The service treatment records are entirely negative for complaints of sleep apnea.  While a January 1976 service treatment record noted insomnia from depression, there was no indication that he had experienced sleep apnea.

Additionally, the post-service record is completely negative for sleep apnea complaints or diagnoses as the Veteran has repeated asserted that he has had difficulty sleeping rather than demonstrating a diagnosis of sleep apnea.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a sleep apnea disability is denied because the medical evidence fails to establish the Veteran has a current sleep apnea disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a sleep apnea disability that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a sleep apnea disability, and thus the criteria for service connection have not been met.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his PTSD, psychiatric disability other than PTSD and sleep apnea disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a psychiatric disability other than PTSD is denied. 

Entitlement to service connection for sleep apnea is denied. 


REMAND

Service treatment records show that in March 1976, the Veteran had injured his right leg during land navigation class.  In June 1978, the Veteran reported experiencing muscle spasms in his legs.  In July 1981, the Veteran presented with complaints of muscle tenderness in his legs. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon, supra. 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case there is a current diagnosis of leg pain with claudication of the legs as well as peripheral neuropathy.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disability of both lower extremities.  

An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of both lower extremities related to service. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present disability of both lower extremities.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present disability of the lower extremities as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disability was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

3.  Then re-adjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


